DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims [May 13, 2020].
Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1 and 11 are directed towards determine a suggested disposition path based on item information, receive a return indication from a customer, determine a trust score for the customer, determine a suggested disposition based on the trust score and item information, and transmit the disposition path for the item. The claimed invention is describing a commercial interaction that involves a customer returning a product to a merchant and the claimed invention is merely describing the steps of a commonplace business process based on the customer and item how to handle the return/disposition of the item. The claimed invention can be described through the process of a customer going on a website to begin a return of an item purchased, determining that the item is eligible for a return, processing a trust score, such as determining if the customer is fraudulent {which is within the state of the prior art as shown by Junger et al [2012/0123845] paragraphs 43-48}, and based on the determination processing the return (either a full-refund, not processing practical application consideration and 2(b) significantly more consideration). The claims are directed towards an abstract idea under the grouping of certain method of organizing human activity regarding a commercial interaction. The additional elements will now be considered under Step 2(a)(II) and Step 2(b). 
Step 2(a)(II) considers the additional elements in terms of being transforming the abstract into a practical application. The additional elements of the independent claims are hardware components (control circuit(s), database(s), user device(s)), data (item-specific and customer), and other technological elements (indications, determinations, and receiving/transmissions). The additional elements are described in the originally filed specification figs 1A, 1B, 3, and paragraphs [14-17 and 33-
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are hardware components (control circuit(s), database(s), user device(s)), data (item-specific and customer), and other technological elements (indications, determinations, and receiving/transmissions). The additional elements are described in the originally filed specification figs 1A, 1B, 3, and paragraphs [14-17 and 33-38]. Based on the consideration of the originally filed specification and claim language, the additional elements are merely implementing the abstract idea with generic technological elements. The technological elements provide interfaces and other generic technological elements (receiving, sending, and 
Dependent claims 2-3 and 6-10 are directed towards further aspects of the abstract idea without further reciting additional elements (beyond those considered in terms of claims 1 and 11). The dependent claims describe a determination regarding the customer trust score and keeping or returning the item {2 and 12}, describing the location (brick-and-mortar) of the customer purchase {3 and 13}, performing the determination on an item-by-item basis {6 and 16}, transmitting the indication to a user device {7 and 17}, describing that the user is a customer or employee, where the employee is a brick and mortar {8, 9, 18, and 19}, and where the suggested path is determined periodically {10 and 20}. Who the user is, where the user is located, and where the purchase was performed {2, 3, 8, 9, 12, 13, 18, and 19} merely describing non-functional descriptive material that have no functional requirement beyond describing to a human reader the relationship of the user device/data with regards to a title (being an employee or customer). 
 There is no indication or description that the indication is significantly more or transformed into a practical application, according to consideration under MPEP 2106.05(f) and 2106.05(g).
Regarding the item-by-item determination for the suggested disposition, this is merely implementing generic analysis techniques within the technological elements. The item-by-item is described in the originally filed specification [47] in terms of batch processing information (daily, weekly, monthly, etc) and batch processing is a generic analysis technique. This is further described with the generic technological elements (control circuit) to implement the generic analysis (batch processing). There is no description or improvement describing an improvement regarding being significantly more than the identified abstract or transformed into a practical application. Refer to MPEP 2106.05(f) and 2106.05(g). 
The dependent claims are not significantly more than the identified abstract idea nor do they transform the abstract idea into a practical 
Dependent claims 4, 5, 14, and 15 describe an additional abstract idea that relates to the commercial interaction that does not transform the abstract idea into a practical application nor is it significantly more than the identified abstract idea (both in terms of individual consideration or in combination). Dependent claims 4, 5, 14, and 15 describe a valuation analysis in terms of the disposition paths for liquidation, resell, destroy, keep, and donate. The values are determined using different value models (described in claims 5 and 15). These models and evaluation steps are directed towards commonplace reverse logistic equations and models to determine a value for a product and processing using commonplace data parameters (variable and fixed costs such as labor, tax rates, product costs, and other elements). Within the industry and prior art, a merchant/business evaluates products and services in terms of a break-even analysis (as shown in Pape et al [8,463,665] and described in C4:60 to C5:25) that describes parameters of product cost, variable costs, fixed costs, profit margins, and price points for the product. The model and valuations within claims 5 and 15 are merely describing different parameters regarding the costs and product pricing to determine a value. There is no specific description of the costs other than being business expenses {labor, retail, margins, taxes, storage and shipping costs, and other costs} 
The dependent claims 4, 5, 14, and 15 do not provide additional elements beyond those ascribed and considered within the independent claim (1 and 11). Thus the fundamental economic practice is merely implemented using generic technological elements. Examiner notes that though the models and value evaluations are under a different heading, the elements are still considered an abstract idea and using a commonplace business practice to implement a commercial interaction is not significantly more or transformative into a practical application. 
The dependent claims 4, 5, 14, and 15 are directed towards an abstract idea without significantly more or transformed into a practical 
The claimed invention is directed towards an abstract idea without being transformed into a practical application nor are they significantly more than the identified abstract idea. Therefore, claims 1-20 are rejected under 35 USC 101 for claiming patent ineligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 9, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anthony et al [8,156,007], hereafter Anthony.
Regarding claim 1, Anthony discloses a system for determining a disposition path for a returned item, the system comprising: 
a database, wherein the database includes item-specific data for a plurality of items and customer data for a plurality of customers, wherein the item-specific data for a plurality of items includes reverse supply chain cost information and suggested disposition paths, and wherein the reverse supply chain cost information includes one or more of probability of resale, markdown for resale, retail price, cost of product, store handling cost, liquidation recovery, return center handling cost, store to return center transportation cost, margin, tax rate, other cost, cost of product, and customer service desk cost (Fig 2, C4:22 to C5:43, and C14:46 to C15:62; Anthony discloses a database to store within the system data relevant to the return processing determination including return processing information including the factor information (interpreted as the different costs and parameters). The data parameters are disclosed {C4:22 to C5:43} in terms of the return processing system providing different costs for determining the return location including shipping costs (interpreted as store to return center transportation), labor costs at the distribution center (interpreted as return center handling), duties and other taxes related to transporting (interpreted as tax rate), and goodwill to customer and other valuation costs (interpreted as other cost).
In terms of the item-specific data, C4:22 to C5:43 also discloses that the system has elements regarding item specific information to determine the distribution center and return policy (examples provided are state laws of transportation, specific centers to validate returns for jewelry, as well as categories of items including hazardous materials and firearms).); 
a control circuit, wherein the control circuit is configured to: determine, based on the reverse supply chain cost information, a suggested disposition path for each of the plurality of items; transmit, to the database for storage, the suggested disposition path for each of the plurality of items (C4:22 to C5:43 and C6:64 to C7:43; Anthony discloses that upon receiving the parameters and other item information, a return location and handling (interpreted as disposition path) is selected for the item. The plurality of items is based on the parameters including a plurality of items with different conditions necessary based on the return indication, such as hazardous, fraud, jewelry, and other provided examples.); and 
a user device including a user input device, wherein the user device is configured to: receive, via the user input device from a user, a return initiation, wherein the return initiation includes an indication of an item and an indication of a customer; transmit, to the control circuit, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. The customer provides the information and preferences (interpreted as indication of a customer) as parameters within the return location determination. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.); 
wherein the control circuit is further configured to: receive, from the user device, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.); 
determine, based on the indication of the customer and the customer data for a plurality of customers, a trust score for the customer (C10:36 to C11:24; Anthony discloses that the return processing system determines a level of reliability or trust in the customer based on customer information.); 
determine, based on the indication of the item and the item-specific data, a suggested disposition path for the item (C20:20-64; Anthony discloses the location determination with regards to the customer trust and the item parameters. This also includes return location/determination alternatives based on the information being input (example provided regarding a likelihood of fraud).);  Docket No. 8842-144147-US_3845US02 
- 15 -determine, based on the trust score for the customer and the suggested disposition path for the item, a disposition path for the item; and transmit an indication of the disposition path for the item (C20:20 to C21:53; Anthony discloses the return location and handling determination based on the customer value/trust, item information, and routing/alternative that is selected. The system the provides the return processing information .  
Regarding claim 4, Anthony further discloses wherein the suggested disposition paths include one or more of resell, liquidate, donate, destroy, and keep it, and wherein the suggested disposition path is chosen based on which of the one or more of resell, liquidate, donate, destroy, and keep has a highest value (C4:46 to C5:24; Anthony discloses that the return location processing (interpreted as disposition path) is based on highest evaluation (interpreted as value) of alternatives and locations (specific description of evaluation and return processing is also discussed in C8:65 to C9:38 and C18:58 to C19:28). Anthony discloses resell [C5:43-65] (interpreted through the item being sent to a different customer to fulfill an order based on the item), donate [C11:5-24], destroy [C11:5-24], and keep [C21:15-24].).  
Regarding claim 6, Anthony further discloses wherein the control circuit determines the suggested path for each of the plurality of items on an item-by-item basis (C6:37-63; Anthony discloses that the system provides a determination with reasons for each of the items and how the items are to be returned. This is interpreted as “item-by-item basis” in terms of the analysis, as disclosed in C3:12-54 and C4:46 to C5:65, provides specific item analysis for return and other processing techniques based on the item (such as jewelry, hazardous material, and manufacturer 
Further, Anthony also discloses item-by-item in terms of the determination in terms of having multiple items within an order and returning all or some of the items and the determined return processing for the item(s) [C11:57 to C12:40].).  
Regarding claim 7, Anthony further discloses wherein the control circuit transmits the indication of the disposition path for the item to the user device (C20:48 to C21:53; Anthony discloses that the system provides the routing determination provided to the customer webpage as shown in Figs 1A-1F and C3:12 to C4:21 (interpreted as user device).).  
Regarding claim 9, Anthony further discloses wherein the user is the customer, and wherein the control circuit transmits the indication of the disposition path for the item to the user device (C20:48 to C21:53; Anthony discloses that the system provides the routing determination provided to the customer through a webpage, as shown in Figs 1A-1F and C3:12 to C4:21 (interpreted as user device).).  
Regarding claim 11, Anthony discloses a method for determining a disposition path for a returned item, the method comprising: 
storing, at a database, item-specific data for a plurality of items and customer data for a plurality of customers, wherein the item-specific data for a plurality of items includes reverse supply chain cost information and suggested disposition paths, and wherein the reverse supply chain cost information includes one or more of probability of resale, markdown for resale, retail price, cost of product, store handling cost, liquidation recovery, return center handling cost, store to return center transportation cost, margin, tax rate, other cost, cost of product, and customer service desk cost (Fig 2, C4:22 to C5:43, and C14:46 to C15:62; Anthony discloses a database to store within the system data relevant to the return processing determination including return processing information including the factor information (interpreted as the different costs and parameters). The data parameters are disclosed {C4:22 to C5:43} in terms of the return processing system providing different costs for determining the return location including shipping costs (interpreted as store to return center transportation), labor costs at the distribution center (interpreted as return center handling), duties and other taxes related to transporting (interpreted as tax rate), and goodwill to customer and other valuation costs (interpreted as other cost).
In terms of the item-specific data, C4:22 to C5:43 also discloses that the system has elements regarding item specific information to determine the distribution center and return policy (examples provided are state laws of transportation, specific centers to validate returns for jewelry, as well as categories of items including hazardous materials and firearms).); 
determining, by a control circuit based on the reverse supply chain cost information, a suggested disposition path for each of the plurality of items; transmitting, to the database for storage, the suggested disposition path for each of the plurality of items (C4:22 to C5:43 and C6:64 to C7:43; Anthony discloses that upon receiving the parameters and other item information, a return location and handling (interpreted as disposition path) is selected for the item. The plurality of items is based on the parameters including a plurality of items with different conditions necessary based on the return indication, such as hazardous, fraud, jewelry, and other provided examples.); 
receiving, at a user input device of a user device, a return initiation, wherein the return initiation includes an indication of an item and an indication of a customer; Docket No. 8842-144147-US_3845US02- 17 -transmitting, to the control circuit, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. The customer provides the information and preferences (interpreted as indication of a customer) as parameters within the return location determination. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.); 
receiving, at the control circuit from the user device, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return ; 
determining, based on the indication of the customer and the customer data for a plurality of customers, a trust score for the customer (C10:36 to C11:24; Anthony discloses that the return processing system determines a level of reliability or trust in the customer based on customer information.); 
determining, based on the indication of the item and the item-specific data for a plurality of items, a suggested disposition path for the item (C20:20-64; Anthony discloses the location determination with regards to the customer trust and the item parameters. This also includes return location/determination alternatives based on the information being input (example provided regarding a likelihood of fraud).); 
determining, based on the trust score for the customer and the suggested disposition path for the item, a disposition path for the item; and transmitting an indication of the disposition path for the item (C20:20 to C21:53; Anthony discloses the return location and handling determination based on the customer value/trust, item information, and routing/alternative that is selected. The system the provides the return processing information to the customer to facilitate the return/processing of the item (such as destroy, donate, or provide to a third party.).  
Regarding claim 14, Anthony discloses wherein the suggested disposition paths include one or more of resell, liquidate, donate, destroy, and keep it (C8:65 to C9:38 and C18:58 to C19:28; Anthony discloses the processing for the alternatives and evaluation of routing routine for the different return paths. Anthony discloses resell [C5:43-65] (interpreted through the item being sent to a different customer to fulfill an order based on the item), donate [C11:5-24], destroy [C11:5-24], and keep [C21:15-24].). 
Regarding claim 16, Anthony further discloses wherein the control circuit determines the suggested path for each of the plurality of items on an item-by-item basis (C6:37-63; Anthony discloses that the system provides a determination with reasons for each of the items and how the items are to be returned. This is interpreted as “item-by-item basis” in terms of the analysis, as disclosed in C3:12-54 and C4:46 to C5:65, provides specific item analysis for return and other processing techniques based on the item (such as jewelry, hazardous material, and manufacturer repairs/replacement). The interpretation is based on the originally filed specification [47] that describes item-specific data determines and changes the disposition path.
Further, Anthony also discloses item-by-item in terms of the determination in terms of having multiple items within an order and returning all or some of the items and the determined return processing for the item(s) [C11:57 to C12:40].).  
Regarding claim 17, Anthony further discloses wherein the control circuit transmits the indication of the disposition path for the item to the user device (C20:48 to C21:53; Anthony discloses that the system provides the routing determination provided to the customer webpage as shown in Figs 1A-1F and C3:12 to C4:21 (interpreted as user device).).  
Regarding claim 19, Anthony further discloses wherein the user is the customer, and wherein the control circuit transmits the indication of the disposition path for the item to the user device (C20:48 to C21:53; Anthony discloses that the system provides the routing determination provided to the customer through a webpage, as shown in Figs 1A-1F and C3:12 to C4:21 (interpreted as user device).).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Reisman et al [2011/0295722], hereafter Reisman.
Regarding claim 2, Anthony discloses wherein the suggested disposition path for the item is keep it, and if the trust score for the customer is above a threshold, the disposition path for the item is keep it, and if the trust score for the customer is below the threshold, the disposition path for the item is return (C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with regards to processing returns (the customer disposing of the item through destroying or donating the item) as well as processing refunds (as a basis of either immediately (if sufficiently high) or after the item is returned.
Examiner notes that Anthony discloses [C21:15-34] that a routine determination is based on item value and the customer retaining based on the cost within the process.).  
	Anthony discloses a return processing system that provides a return processing routing based on item specific information and customer information including how trustworthy the customer is, however, Anthony does not specifically disclose that the item is kept by the customer in terms of return processing.
	Riesman teaches [158-162] that a commerce system can provide a customer a money back guarantee without requiring a return (interpreted as 
	Anthony discloses a return processing system that provides a routing determination based on customer information (preferences and trustworthy value) and item-specific information and Reisman teaches that a similar merchant/commerce system provides a customer with a money back guarantee without requiring the return of the purchased item. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did 
Therefore, from this teaching of Reisman, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman for the purposes of Reisman teaches, “a given buyer might behave differently to a seller that is viewed favorably with 
Regarding claim 12, Anthony discloses wherein the suggested disposition path for the item is keep it, and if the trust score for the customer is above a threshold, the disposition path for the item is keep it, and if the trust score for the customer is below the threshold, the disposition path for the item is return (C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with regards to processing returns (the customer disposing of the item through destroying or donating the item) as well as processing refunds (as a basis of either immediately (if sufficiently high) or after the item is returned.
.  
	Anthony discloses a return processing system that provides a return processing routing based on item specific information and customer information including how trustworthy the customer is, however, Anthony does not specifically disclose that the item is kept by the customer in terms of return processing.
	Riesman teaches [158-162] that a commerce system can provide a customer a money back guarantee without requiring a return (interpreted as keep) if the customer has established a reputation for fair use of such offers. This would be within the combination of Anthony that provides the system with customer trustworthy information to determine the return processing routing and thus the high value trustworthy customer would thus not be required to return the item to receive the refund. This interpretation and combination is based on originally filed specification [41-42] that describes the “keep it” in terms of requiring a customer to return an item to receive a refund and thus the combination teaches this interpretation and falls within the described example and description of keep it.
	Anthony discloses a return processing system that provides a routing determination based on customer information (preferences and trustworthy value) and item-specific information and Reisman teaches that a similar 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Reisman teaches, “a given buyer might behave differently to a seller that is viewed favorably with regard to any of a variety of considerations versus one viewed neutrally or negatively. Such factors might relate to the seller reputation and/or image, again at particular seller and/or category levels. Just as buyers gain a FP reputation for their pricing levels, in terms of fairness and other criteria, sellers can optionally be viewed in terms of the differential effect they have on such pricing behavior with respect to their buyers, relative to how those buyers behave with other sellers, as a kind of reputation for favorability, likeability, responsibility, deservingness, and/or other dimensions that affect buyers willingness to compensate them, using a variety of explicit/implicit 
	Therefore, from this teaching of Reisman, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman for the purposes of Reisman teaches, “a given buyer might behave differently to a seller that is viewed favorably with regard to any of a variety of considerations versus one viewed neutrally or negatively. Such factors might relate to the seller reputation and/or image, again at particular seller and/or category levels. Just as buyers gain a FP reputation for their pricing levels, in terms of fairness and other criteria, sellers can optionally be viewed in terms of the differential effect they have on such pricing behavior with respect to their buyers, relative to how those buyers behave with other sellers, as a kind of reputation for favorability, likeability, responsibility, deservingness, and/or other dimensions that affect buyers willingness to compensate them, using a variety of explicit/implicit data sources and analysis methods of the kind described herein” [Reisman 162].
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Reisman et al [2011/0295722], hereafter Reisman, further in view of Barstad et al [9,652,732], hereafter Barstad.
Regarding claim 3, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the item was purchased at a brick-and-mortar facility; 
Barstad further teaches wherein the customer purchased the item at a brick-and-mortar facility (Fig 2, C1:5 to C2:29 and C4:28-52; Barstad teaches that a similar return system basis the operation on a purchase from a brick-and-mortar facility. It would be obvious to combine as brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system, as taught by the combination.).  
Anthony discloses a return processing system based on item and customer information, Reisman teaches that a similar commerce system provides a customer the ability to keep an item, and Barstad teaches that a similar return processing system has a customer purchasing an item at a brick and mortar store.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad for the purposes of brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system.
Regarding claim 13, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the item was purchased at a brick-and-mortar facility; 
wherein the customer purchased the item at a brick-and-mortar facility (Fig 2, C1:5 to C2:29 and C4:28-52; Barstad teaches that a similar return system basis the operation on a purchase from a brick-and-mortar facility. It would be obvious to combine as brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system, as taught by the combination.).  
Anthony discloses a return processing system based on item and customer information, Reisman teaches that a similar commerce system provides a customer the ability to keep an item, and Barstad teaches that a similar return processing system has a customer purchasing an item at a brick and mortar store.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as brick-and-mortar are a large aspect of retail 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad for the purposes of brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Pape et al [8,463,665], hereafter Pape, further in view of Ross, J.M., McGiverin-Bohan, K.L., “The Business Case for Product Philanthropy” (2012), hereafter Ross.
Regarding claim 5, Anthony discloses the above-enclosed limitations;
Anthony further discloses keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having the return 
Anthony discloses a return processing system that basis the return determination on different costs (including a Keep it value based on costs and product value), however, Anthony does not specifically disclose the specific values of resell, donate, liquidate, and destroy; 
Pape teaches wherein, resell value is calculated based on the probability of sale times the markdown for resell less the store handling cost (C23:47 to C24:20 and C25:47 to C26:3; Pape teaches a similar disposition processing system that provides a pricing (interpreted a value) in terms of item analysis for resale within a marketplace as a disposition path for an item. The value is based on a probability percentage with the price points (highest and lowest expected price). Pape teaches that the disposition evaluations (within the system regarding other valuations and disposition paths) is based on the value and costs of recovery {C11:24 to C12:44}. The interpretation is that Pape teaches the algorithmic model in terms of determining a profitability and pricing value for a disposition of an item return based on the price, probability, and costs associated with the return to vendor (or other storage/shipping costs). Further, Anthony teaches store 
Examiner notes that Pape discusses the disposition in terms of return elements (such as the return disposition determinations disclosed by Anthony) within C17:32 to C19:5. It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to consider the potential revenue/profitability of a returned item with respect to costs associated and related to having the item returned as companies want to ensure profitability for items and reduce the amount of unprofitable actions.);
 Anthony discloses a return processing determination based on different factors including shipping, customer value, and other parameters and Pape teaches a similar disposition system that provides a disposition based on resale of the item using probability, price, and costs for holding the item. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same 
Therefore, from this teaching of Pape, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape for the purposes of companies want to ensure profitability for items and reduce the amount of unprofitable actions.
The combination teaches the above-enclosed limitations regarding a resale/resell of an item based on probability, costs, and price, however, the combination does not specifically disclose values regarding liquidation, donation, keeping the item, or destroying;
Ross teaches liquidate value is calculated based on the liquidation recovery less return center handling cost, the store to return center transportation cost, the store handling cost, and the cost of product (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Liquidation, Ross teaches that the valuation is based on the liquidated value of the items (interpreted as ; 
donate value is based the margin times a rate times the tax rate less the store handling cost and the product cost (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Donate, Ross teaches that the donation analysis includes the deductible value which is the fair market value (interpreted as margin times a rate) multiplied by the tax rate (as shown as 0.5 {pg. 16}), as well as other tax rates including federal, state, and sales tax rates, and shipping the item to the donation/charity (interpreted as store handling costs). Ross also teaches the donation in terms of costs of costs of goods within the inventory (interpreted as product costs) {pg. 27}. 
Examiner notes that Ross also teaches other analysis for donation including ROI and other benefits (cash equivalents) that are discussed and taught on pages 46-48, which also discusses the donation in terms of analysis comparisons with liquidation and disposal.); 
destroy value is based on the product cost less the store handling cost and other costs (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Dispose, Ross teaches that the analysis includes tax implications (interpreted as other costs) and cost of inventory (interpreted as product cost), as well as disposal rates for waste collection (interpreted as store handling costs (pgs. 28-29). This value is also in terms of comparative to donation with regards to the donating the item versus disposing within the merchant/company. This analysis also includes other waste removal components such as weight-based disposal and flat rate waste removal {shown in Appendix 2}.); and 
Ross teaches a disposition in terms of donation, liquidation, and disposal for an item with respect to the variables and parameters while providing an analysis for determining the implications and value impact with respect to the three avenues for an item(s). It would be obvious to include the donate, disposal, and liquidation analysis of Ross with respect to the combination, as Anthony discloses aspects of charity, disposal, and liquidation in terms of return processing {C11:5-41 and C14:11-45} and Ross, in combination, provides a distinct analysis model for determining the best path (with respect to liquidation, donation, and disposal). The combination of elements would be obvious for one of ordinary skill in the art as the analysis provides more distinct analysis models to have a more 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the disposition determination for a return processing system that includes donation/charity, disposal, liquidation (reselling), and other determination using customer parameters and item-specific data of the combination the ability to have specific model algorithms for calculating values attributed to donation/charity, disposal, and liquidation as taught by Ross since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the analysis provides more distinct analysis models to have a more calculated model to determine the best return processing path based on financial gains/losses to ensure better profitability (or less negative costs attributed to the return process).
The combination teaches the above-enclosed limitations, and in combination, Anthony further discloses keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having 
Within the combination, Ross and Pape teach labor and other handling costs in terms of disposal (Ross pg. 56-57 and 60) and labor costs (Pape C4:42-59). Anthony also discloses labor and storage costs in terms of value (C5:1-24) that can be within the broadest reasonable interpretation of customer service costs. In terms of pure customer service costs, Anthony discloses future value of the customer (C7:61 to C8:64). Therefore, in combination, Anthony, in combination with Pape and Ross, teach a keep it value based on customer service and product value.).  
Regarding claim 15, Anthony discloses the above-enclosed limitations;
Anthony further discloses keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having the return performed (interpreted as customer service desk cost). The customer service desk cost is based on originally filed specification fig 2 and paragraphs [28-29 and 54-57] that describes the customer service desk cost in terms of 
Anthony discloses a return processing system that basis the return determination on different costs (including a Keep it value based on costs and product value), however, Anthony does not specifically disclose the specific values of resell, donate, liquidate, and destroy; 
Pape teaches wherein, resell value is calculated based on the probability of sale times the markdown for resell less the store handling cost (C23:47 to C24:20 and C25:47 to C26:3; Pape teaches a similar disposition processing system that provides a pricing (interpreted a value) in terms of item analysis for resale within a marketplace as a disposition path for an item. The value is based on a probability percentage with the price points (highest and lowest expected price). Pape teaches that the disposition evaluations (within the system regarding other valuations and disposition paths) is based on the value and costs of recovery {C11:24 to C12:44}. The interpretation is that Pape teaches the algorithmic model in terms of determining a profitability and pricing value for a disposition of an item return based on the price, probability, and costs associated with the return to vendor (or other storage/shipping costs). Further, Anthony teaches store handling and other related expenses and costs related to the return of an item with respect to labor and shipping {C51-43}. 
;
 Anthony discloses a return processing determination based on different factors including shipping, customer value, and other parameters and Pape teaches a similar disposition system that provides a disposition based on resale of the item using probability, price, and costs for holding the item. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as companies 
Therefore, from this teaching of Pape, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape for the purposes of companies want to ensure profitability for items and reduce the amount of unprofitable actions.
The combination teaches the above-enclosed limitations regarding a resale/resell of an item based on probability, costs, and price, however, the combination does not specifically disclose values regarding liquidation, donation, keeping the item, or destroying;
Ross teaches liquidate value is calculated based on the liquidation recovery less return center handling cost, the store to return center transportation cost, the store handling cost, and the cost of product (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Liquidation, Ross teaches that the valuation is based on the liquidated value of the items (interpreted as liquidation recovery) and subtracts different costs: taxes {pgs. 19-20}, storage/inventory {pgs. 21-22}, and shipping {pgs. 22-23}. While Ross ; 
donate value is based the margin times a rate times the tax rate less the store handling cost and the product cost (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Donate, Ross teaches that the donation analysis includes the deductible value which is the fair market value (interpreted as margin times a rate) multiplied by the tax rate (as shown as 0.5 {pg. 16}), as well as other tax rates including federal, state, and sales tax rates, and shipping the item to the donation/charity (interpreted as store handling costs). Ross also teaches the donation in terms of costs of costs of goods within the inventory (interpreted as product costs) {pg. 27}. 
Examiner notes that Ross also teaches other analysis for donation including ROI and other benefits (cash equivalents) that are discussed and taught on pages 46-48, which also discusses the donation in terms of analysis comparisons with liquidation and disposal.); 
destroy value is based on the product cost less the store handling cost and other costs (Pages 19-23; Ross teaches a valuation for items ; and 
Ross teaches a disposition in terms of donation, liquidation, and disposal for an item with respect to the variables and parameters while providing an analysis for determining the implications and value impact with respect to the three avenues for an item(s). It would be obvious to include the donate, disposal, and liquidation analysis of Ross with respect to the combination, as Anthony discloses aspects of charity, disposal, and liquidation in terms of return processing {C11:5-41 and C14:11-45} and Ross, in combination, provides a distinct analysis model for determining the best path (with respect to liquidation, donation, and disposal). The combination of elements would be obvious for one of ordinary skill in the art as the analysis provides more distinct analysis models to have a more calculated model to determine the best return processing path based on 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the disposition determination for a return processing system that includes donation/charity, disposal, liquidation (reselling), and other determination using customer parameters and item-specific data of the combination the ability to have specific model algorithms for calculating values attributed to donation/charity, disposal, and liquidation as taught by Ross since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the analysis provides more distinct analysis models to have a more calculated model to determine the best return processing path based on financial gains/losses to ensure better profitability (or less negative costs attributed to the return process).
The combination teaches the above-enclosed limitations, and in combination, the combination further teaches keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having the return performed (interpreted as customer service desk 
Within the combination, Ross and Pape teach labor and other handling costs in terms of disposal (Ross pg. 56-57 and 60) and labor costs (Pape C4:42-59). Anthony also discloses labor and storage costs in terms of value (C5:1-24) that can be within the broadest reasonable interpretation of customer service costs. In terms of pure customer service costs, Anthony discloses future value of the customer (C7:61 to C8:64). Therefore, in combination, Anthony, in combination with Pape and Ross, teach a keep it value based on customer service and product value.).
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Barstad et al [9,652,732], hereafter Barstad.
Regarding claim 8, Anthony discloses the above-enclosed limitations in terms of a return determination system that provides a routing based on customer and item information, however, Anthony does not specifically disclose that the user is a store employee and the user device is located as a brick-and-mortar facility; 
wherein the user device is located in a brick-and-mortar retail facility, and wherein the user is a store employee (C3:57 to C4:27; Barstad teaches that a similar return determination system is to be used by an employee using a client device (which as shown in the background and other sections [C1:5 to C2:29 and C4:28-52]) includes brick-and-mortar locations. It would be obvious for one of ordinary skill in the art to combine the return determination of Anthony with the brick-and mortar location for a return as taught by Barstad is that an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].). 
Anthony discloses a return determination system based on customer and item information to provide return routing and Barstad teaches a similar return system (that is also based on customer and item information) where an employee at a brick-and-mortar facility be provided the return determination. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by Anthony the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad since the claimed invention is merely a combination of 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by Anthony the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad for the purposes of an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].
Regarding claim 10, Anthony discloses the above-enclosed limitations regarding a return processing system that basis the determination using customer and product information, however, Anthony does not specifically disclose that the system periodically re-determines the path; 
Barstad teaches wherein the control circuit periodically re-determines the suggested disposition path for at least some of the plurality of items (C357 to C4:52; Barstad teaches a similar return processing system that has 
Anthony discloses a return processing system based on customer and item information and Barstad teaches that item and customer information can be batch updated periodically. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of Anthony that the customer and item data be batch updated periodically as taught by   
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of Anthony that the customer and item data be batch updated periodically as taught by Barstad for the purposes of the most up-to-date information (within the batch period) would allow the most appropriate and better informed model to make the return determination, which includes defect history, legal elements (hazardous, shipping rules and taxes), and other pertinent information to ensure the best return and routing option are selected.
Regarding claim 18, Anthony discloses the above-enclosed limitations in terms of a return determination system that provides a routing based on customer and item information, however, Anthony does not specifically 
Barstad teaches wherein the user device is located in a brick-and-mortar retail facility, and wherein the user is a store employee (C3:57 to C4:27; Barstad teaches that a similar return determination system is to be used by an employee using a client device (which as shown in the background and other sections [C1:5 to C2:29 and C4:28-52]) includes brick-and-mortar locations. It would be obvious for one of ordinary skill in the art to combine the return determination of Anthony with the brick-and mortar location for a return as taught by Barstad is that an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].). 
Anthony discloses a return determination system based on customer and item information to provide return routing and Barstad teaches a similar return system (that is also based on customer and item information) where an employee at a brick-and-mortar facility be provided the return determination. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by Anthony the ability for an employee at a brick-and-mortar facility to also be 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by Anthony the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad for the purposes of an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].
Regarding claim 20, Anthony discloses the above-enclosed limitations regarding a return processing system that basis the determination using customer and product information, however, Anthony does not specifically disclose that the system periodically re-determines the path; 
wherein the control circuit periodically re-determines the suggested disposition path for at least some of the plurality of items (C357 to C4:52; Barstad teaches a similar return processing system that has item specific data that is updated within batches (daily, weekly) {interpreted as periodically}. This would be in combination with Anthony’s determination and evaluation based on item-specific data in terms of re-evaluating upon the updated item-specific data. Barstad also teaches that the similar return process system has customer data within the batch updates and further Anthony would evaluate in real time based on the customer and item information which would include the batch updated item and customer information. It would be obvious to combine the return processing system using item and customer information of Anthony with the periodically updated customer and item information in batches as taught by Barstad as the most up-to-date information (within the batch period) would allow the most appropriate and better informed model to make the return determination, which includes defect history, legal elements (hazardous, shipping rules and taxes), and other pertinent information to ensure the best return and routing option are selected.). 
Anthony discloses a return processing system based on customer and item information and Barstad teaches that item and customer information can be batch updated periodically. 
  
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of Anthony that the customer and item data be batch updated periodically as taught by Barstad for the purposes of the most up-to-date information (within the batch period) would allow the most appropriate and better informed model to make the return determination, which includes defect history, legal elements (hazardous, shipping rules and .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Junger et al [2012/0123845] (processing a return determination based on customer and product information to determine fraudulent returns to properly grant/deny/other process a return evaluation);
Alonzo et al [8,408,459] (4PL method: disposition and return processing for an item using different parameters and evaluation, specifically regarding repairs and other third party aspects);
Bryant et al [2018/0039958] (repairing and refurbishing returned items with an evaluation model to determine path of repair/refurbish within parameters such as cost and labor rates);
Kazarinov et al [GB 2407184 A] (profit maximization for items on clearance based on probabilities);
Wechsel et al [2005/0216368] (product return with evaluation based on “effort codes” with regards to labor and other costs associated with the return/customer/product);
Stashluk et al [2004/0193438] (return processing in terms of liquidation, 3rd party vendors, and other aspects based on disposition rules and evaluation);
Gallo, Amy, “Contribution Margin: What It Is, How to Calculate It, and Why You Need It”, Harvard Business Review, October 13, 2017, accessed August 
Gupta, Surendra, “Reverse Supply Chains: Issues and Analysis”, CRC Press, 2013, accessed August 12, 2021 [state of the prior art];
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689